Filed:   November 4, 1997


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                              No. 96-4701
                             (CR-96-21-A)



United States of America,

                                                 Plaintiff - Appellee,

           versus

Bryant Pierre Boone, a/k/a Ice,

                                               Defendant - Appellant.




                              O R D E R


     The Court amends its opinion filed October 22, 1997, as

follows:
     On the cover sheet, section 3, line 4 -- the district court

number is corrected to read " CR-96-21-A."

                                       For the Court - By Direction



                                            /s/ Patricia S. Connor

                                                      Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                               No. 96-4701

BRYANT PIERRE BOONE, a/k/a Ice,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
James C. Cacheris, Chief District Judge.
(CR-96-21-A)

Submitted: October 7, 1997

Decided: October 22, 1997

Before HALL, ERVIN, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Raymond D. Kline, Alexandria, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, James D. Villa, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Bryant Pierre Boone was convicted, following a jury trial, of con-
spiring to distribute and to possess with intent to distribute cocaine
and cocaine base, in violation of 21 U.S.C. § 846 (1994). On appeal,
Boone argues that the evidence adduced at trial failed to establish that
he was involved in a conspiracy to distribute cocaine. Boone further
contends that the trial court erred in failing to grant his motion for
acquittal because the evidence was all circumstantial and consisted
primarily of the testimony of "impeached" coconspirators. We affirm.

We review a denial of a motion for acquittal under a sufficiency
of evidence standard.1 To sustain a conviction, the evidence, when
viewed in the light most favorable to the government, must be suffi-
cient for a rational jury to have found the essential elements of the
crime beyond a reasonable doubt.2 All reasonable inferences from the
facts established to those sought to be established may be made.3

The Government must establish the following elements to prove
conspiracy to distribute and to possess with intent to distribute drugs:
(1) agreement between two or more persons, tacit or express, to dis-
tribute and to possess with intent to distribute drugs; (2) that the
defendant knew of the conspiracy; and (3) that the defendant know-
ingly and voluntarily became a part of the conspiracy.4 We recognize
that evidence of a buyer-seller relationship is relevant to the question
of whether a conspiratorial relationship exists. 5 In addition, evidence
_________________________________________________________________

1 See United States v. Brooks, 957 F.2d 1138, 1147 (4th Cir. 1992).

2 See United States v. Brewer, 1 F.3d 1430, 1437 (4th Cir. 1993);
Glasser v. United States, 315 U.S. 60, 80 (1942).

3 See United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

4 See United States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (stating
that circumstantial evidence may be used to prove knowledge and partic-
ipation).

5 See United States v. Mills, 995 F.2d 480, 485 n.1 (4th Cir. 1993)
(holding that "evidence of a buy-sell transaction, when coupled with a
substantial quantity of drugs, would support a reasonable inference that
the parties were coconspirators.").

                    2
of continuing relationships and repeated transactions can support the
finding that there was a conspiracy, especially when coupled with
substantial quantities of drugs.6 In this case, the government presented
testimony showing that Boone was a participant in the drug conspir-
acy and that Boone sold substantial quantities of cocaine on several
occasions.

The evidence at trial primarily consisted of coconspirator James
William Hicks's testimony that he purchased approximately twenty
kilograms of cocaine from Boone on numerous occasions. On the
evening of Boone's arrest, Hicks had arranged to sell an undercover
officer sixteen ounces of cocaine, identifying Boone as the supplier
of the drugs. That night, Boone was seen talking with Hicks and was
later in the area where Hicks and coconspirator Daniel Metzger were
arrested; Boone attempted to flee when the undercover officer identi-
fied himself. Metzger testified that Boone supplied him and others
with both powder and crack cocaine.

An unindicted coconspirator, Brandy Farr, testified that she had
known Boone since 1993 as a source from whom Hicks had pur-
chased cocaine. Farr witnessed at least one of these transactions in her
home and personally purchased cocaine from Boone. Another cocon-
spirator, Dennis Thompson, testified that he observed numerous occa-
sions on which Boone sold cocaine to Hicks. Thompson also
personally received between three and four kilograms of cocaine from
Boone through Hicks. All coconspirators similarly testified about the
manner in which Boone conducted business--including the method of
contacting Boone via his pager and the usual locations of the transac-
tions.

We conclude that the evidence of repeated transactions involving
substantial quantities of drugs was sufficient to show that Boone was
involved in more than a mere buyer-seller relationship.7 Further, we
find that, viewing the evidence of the continuing relationship and
repeated transactions in the light most favorable to the Government,
_________________________________________________________________

6 See Burgos, 94 F.3d at 858; Mills, 995 F.2d at 485 n.1.

7 See Mills, 995 F.2d at 485 n.1.

                    3
any rational trier of fact could find Boone guilty, beyond a reasonable
doubt, of conspiracy to distribute and distribution. 8

While Boone argues that the government's evidence consisted
exclusively of testimony by coconspirators-defendants that was self-
interested and therefore unreliable, such an argument is unavailing.
Boone had every opportunity to challenge the criminal histories,
biases, and motivations of the government's witnesses during cross-
examination and argument. The jury found the government's evi-
dence believable and the jury's decision on the credibility of wit-
nesses is not reviewable by this court.9

Accordingly, we affirm Boone's conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED


_________________________________________________________________

8 See Glasser, 315 U.S. at 80; Burgos, 94 F.3d at 858.

9 United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

                    4